                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRINA HILL,                                      Case No. 18-cv-01474-HSG
                                   8                      Plaintiff,                      JURY VERDICT FORM
                                   9             v.

                                  10     GOODFELLOW TOP GRADE,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          We the jury in the above-entitled action find the following answers to the questions

                                  14   submitted to us:

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                      PLAINTIFF’S CLAIMS

                                   2               I.         RACE/SEX DISCRIMINATION—DISPARATE TREATMENT
                                   3      1. Has the plaintiff proved by a preponderance of the evidence that the plaintiff’s race was the

                                   4          sole reason for the defendant’s decision to take an adverse employment action against her?

                                   5

                                   6                    Yes                 No

                                   7

                                   8          If the answer to Question No. 1 is “yes,” proceed to Question No. 5. If the answer to

                                   9   Question No. 1 is “No,” proceed to Question No. 2.

                                  10

                                  11      2. Has the plaintiff proved by a preponderance of the evidence that the plaintiff’s race was a

                                  12          motivating factor for the defendant’s decision to take an adverse employment action
Northern District of California
 United States District Court




                                  13          against her?

                                  14

                                  15                    Yes                 No

                                  16

                                  17          If the answer to Question No. 2 is “yes,” proceed to Question No. 3. If the answer to

                                  18   Question No. 2 is “No,” proceed to Question No. 5.

                                  19

                                  20      3. Has the defendant proved by a preponderance of the evidence that the defendant’s decision

                                  21          to take an adverse employment action against the plaintiff was also motivated by a lawful

                                  22          reason?

                                  23

                                  24                    Yes                 No

                                  25

                                  26          If the answer to Question No. 3 is “yes,” proceed to Question No. 4. If the answer to

                                  27   Question No. 3 is “No,” proceed to Question No. 5.

                                  28
                                                                                       2
                                   1      4. Has the defendant proved by a preponderance of the evidence that the defendant would

                                   2          have made the same decision to take an adverse employment action even if the plaintiff’s

                                   3          race had played no role in the defendant’s decision to take an adverse employment action

                                   4          against the plaintiff?

                                   5

                                   6                  Yes                   No

                                   7

                                   8          Proceed to Question No. 5

                                   9

                                  10      5. Has the plaintiff proved by a preponderance of the evidence that the plaintiff’s sex was the

                                  11          sole reason for the defendant’s decision to take an adverse employment action against her?

                                  12
Northern District of California
 United States District Court




                                  13                  Yes                   No

                                  14

                                  15          If the answer to Question No. 5 is “yes,” proceed to Question No. 9. If the answer to

                                  16   Question No. 5 is “no,” proceed to Question No. 6.

                                  17

                                  18      6. Has the plaintiff proved by a preponderance of the evidence that the plaintiff’s sex was a

                                  19          motivating factor for the defendant’s decision to take an adverse employment action

                                  20          against her?

                                  21

                                  22                  Yes                   No

                                  23

                                  24          If the answer to Question No. 6 is “yes,” proceed to Question No. 7. If the answer to

                                  25   Question No. 6 is “No,” proceed to Question No. 9.

                                  26
                                  27

                                  28
                                                                                       3
                                   1      7. Has the defendant proved by a preponderance of the evidence that the defendant’s decision

                                   2          to take an adverse employment action against the plaintiff was also motivated by a lawful

                                   3          reason?

                                   4

                                   5                  Yes                    No

                                   6

                                   7          If the answer to Question No. 7 is “yes,” proceed to Question No. 8. If the answer to

                                   8   Question No. 7 is “No,” proceed to Question No. 9.

                                   9
                                          8. Has the defendant proved by a preponderance of the evidence that the defendant would
                                  10
                                              have made the same decision to take an adverse employment action even if the plaintiff’s
                                  11
                                              race had played no role in the defendant’s decision to take an adverse employment action
                                  12
Northern District of California
 United States District Court




                                              against the plaintiff?
                                  13

                                  14
                                                      Yes                    No
                                  15

                                  16
                                              If your answer to both Question Nos. 4 or 8 is “yes,” do not answer any further questions
                                  17
                                       on damages related to the plaintiff’s claim of disparate treatment. If your answer to either
                                  18
                                       Question Nos. 4 or 8 is “no,” proceed to Question No. 9.
                                  19

                                  20
                                          9. We, the Jury, unanimously find that the plaintiff has proved, by a preponderance of the
                                  21
                                              evidence, that the plaintiff is entitled to recover compensatory (i.e., noneconomic) damages
                                  22
                                              from the defendant in the following amount:
                                  23
                                              Compensatory damages (past and future noneconomic loss including mental suffering,
                                  24
                                              loss of enjoyment of life, inconvenience, grief, anxiety, humiliation or emotional distress):
                                  25

                                  26
                                              $
                                  27
                                              Proceed to Section II.
                                  28
                                                                                         4
                                                                       II.     RACE/SEX HARASSMENT
                                   1
                                          10. Has the plaintiff proved by a preponderance of the evidence each element of her claim
                                   2
                                              against the defendant for race harassment?
                                   3

                                   4
                                                     Yes                     No
                                   5

                                   6
                                              Proceed to Question No. 11.
                                   7

                                   8
                                          11. Has the plaintiff proved by a preponderance of the evidence each element of her claim
                                   9
                                              against the defendant for sex harassment?
                                  10

                                  11
                                                     Yes                     No
                                  12
Northern District of California
 United States District Court




                                  13
                                              If your answer to either Question Nos. 10 or 11 is “yes,” proceed to Question No. 12. If
                                  14
                                       your answer to both Question Nos. 10 and 11 is “no,” proceed to Question No. 13 in Section III.
                                  15

                                  16
                                          12. We, the Jury, unanimously find that the plaintiff has proved, by a preponderance of the
                                  17
                                              evidence, that the plaintiff is entitled to recover compensatory (i.e., noneconomic) damages
                                  18
                                              from the defendant in the following amount:
                                  19

                                  20
                                              Compensatory damages (past and future noneconomic loss including mental suffering,
                                  21
                                              loss of enjoyment of life, inconvenience, grief, anxiety, humiliation or emotional distress):
                                  22

                                  23
                                              $
                                  24

                                  25
                                              Proceed to Question No. 13 in Section III.
                                  26
                                  27

                                  28
                                                                                        5
                                                                              III.   RETALIATION
                                   1
                                          13. Has the plaintiff proved by a preponderance of the evidence each element of her claim
                                   2
                                              against the defendant for retaliation based on protected activity?
                                   3

                                   4
                                                      Yes                   No
                                   5

                                   6
                                              If your answer to Question No. 13 is “yes,” proceed to Question No. 14. If your answer to
                                   7
                                       Question No. 13 is “no,” proceed to Section IV.
                                   8

                                   9
                                          14. We, the Jury, unanimously find that the plaintiff has proved, by a preponderance of the
                                  10
                                              evidence, that the plaintiff is entitled to recover compensatory (i.e., noneconomic) damages
                                  11
                                              from the defendant in the following amount:
                                  12
Northern District of California
 United States District Court




                                  13
                                              Compensatory damages (past and future noneconomic loss including mental suffering,
                                  14
                                              loss of enjoyment of life, inconvenience, grief, anxiety, humiliation or emotional distress):
                                  15

                                  16
                                              $
                                  17

                                  18
                                                                      IV.    MITIGATION OF DAMAGES
                                  19

                                  20
                                              If you answered “no” to Questions Nos. 1–2, 5–6, 10–12, your deliberations are now
                                  21
                                       complete. Please have the foreperson sign and date the verdict form in the space on the last page.
                                  22

                                  23
                                              If you awarded any damages in Question Nos. 9, 12, or 14, proceed to Question No. 15.
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
                                   1      15. We, the jury, find by a preponderance of the evidence that plaintiff failed to mitigate her

                                   2          damages.

                                   3

                                   4                 Yes                     No

                                   5

                                   6          If the answer to Question No. 15 is “yes,” proceed to Question No. 16. If the answer to

                                   7   Question No. 15 is “no,” your deliberations are done. Please have the foreperson sign and date the

                                   8   verdict form in the space provided on the next page.

                                   9

                                  10      16. We, the jury, reduce the total dollar amount in Question Nos. 9, 12, and 14 above because

                                  11          of the plaintiff’s failure to mitigate her damages, reducing the total award of compensatory

                                  12          damages to the final amount:
Northern District of California
 United States District Court




                                  13

                                  14          $____________________

                                  15

                                  16

                                  17   Please have the foreperson sign and date the verdict form in the space provided below.

                                  18
                                  19

                                  20

                                  21          Sign:________________________________                 Date:________________________

                                  22

                                  23          Print Name:__________________________

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
